DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The terminology used in Claim 1 was interpreted as disclosing “a human hand” rather than intended use.  Therefore, claim 1 is rejected as encompassing a human organism.

Claim Rejections - 35 USC § 103
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi (U.S. Patent No 2009/0071298, "Lombardi") in view of Mackey (U.S. Patent No 7,546,691, “Mackey”).

Regarding Claim 1, Lombardi teaches a system of a locking clamp that is attached to a bar but fails to teach a pair of clamps and the use in holding joists to frames.  Mackey teaches a pair of clamps and their use in holding joists to frames and is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor to more easily hold joists for installation during construction.   
Lombardi in view of Mackey teaches a system comprising: 
a bar (Lombardi, Ref. 16, [0019], Fig. 1), the bar defining a set of spaced apertures; 
a pair of clamps (Mackey, Ref. 4 and 5, Fig. 1, [16]), the pair of clamps comprising a first clamp (Mackey, Ref. 5, [16], Fig. 1) and a second clamp (Mackey, Ref. 4, Fig. 1, [16]), each of the first clamp and the second clamp comprising: 
a first portion (Lombardi, Ref. 14, Fig. 1, [0019]), the first portion of each clamp defining a first tube (Lombardi, Ref. 50, [0024], Fig. 3), the first tube constructed to substantially surround a first section of the bar (Lombardi, Ref. 16, [0019], Fig. 1), the first portion of each clamp comprising: 
a first lock pin (Lombardi, Ref. 48, [0024], Fig. 4) constructed to engage with one of the spaced apertures of the bar and thereby releasably couple the first portion to the bar (Fig. 3); 
a first pad (Lombardi, Ref. 22, Fig. 1, [0020]) constructed to contact a first side (Mackey, Ref. 92, Fig. 9, [30]) of a first joist (Mackey, Ref. 92, Fig. 9, [30]) to restrain motion of the first joist of a frame (Mackey, Ref. 93, Fig. 9, [30]) when the system is fully coupled; and 
a second portion (Lombardi, Ref. 12, Fig. 1, [0019]), the second portion of each clamp defining a second tube(Lombardi, Ref. 16, [0019], Fig. 1), the second tube 
a second lock pin (Lombardi, Ref. 92, Fig. 4, [0030]) constructed to engage with another of the spaced apertures of the bar and thereby releasably couple the second portion to the bar; 
a handle (Lombardi, Ref. 26, Fig. 1, [0020]), the handle comprising: 
a base (Lombardi, Ref. 18, [0019], Fig. 4); and 
a trigger (Lombardi, Ref. 18, [0019], Fig. 1), the trigger movable by a human hand, when moved, the trigger is constructed to lock or release the second lock pin from the bar [0019]; 
a second pad (Lombardi, Ref. 18, [0019], Fig. 1), the second pad constructed to contact a second side (Mackey, Fig. 9) of the first joist to restrain motion of the first joist of the frame when the system is fully coupled, the second side of the first joist opposing the first side of the first joist (Mackey, Fig. 9).
Mackey further teaches a benefit thereof to make installation of joists, studs, and rafters easier and more efficient.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp system, as taught by Lombardi, by duplicating the clamp, as taught by Mackey, to make the installation of joists, studs and rafters easier and more efficient.  

Regarding Claim 2, Lombardi in view of Mackey teaches the limitations of claim 1, as described above, and Mackey further teaches the frame (Ref. 93, Fig. 9, [30]); and the first joist, wherein the first joist (Ref. 92, Fig. 9, [30]) is coupleable to the frame (Fig. 9).  Mackey teaches that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp system, as taught by Lombardi, with a frame wherein the joists couple the frame, as taught by Mackey, to make the installation of joists, studs and rafters easier and more efficient.  

Regarding Claim 3, Lombardi in view of Mackey teaches the limitations of claim 1, as described above, and Mackey further teaches wherein one of the first clamp and the second clamp is coupleable to a second joist (Ref. 92, Fig. 9, [30]).

Regarding Claim 4, Lombardi in view of Mackey teaches the limitations of claim 1, as described above, and Lombardi further teaches the first pad (Ref. 22, Fig.1) of each clamp comprises an elastomer [0038].

Regarding Claim 5, Lombardi in view of Mackey teaches the limitations of claim 1, as described above, and Lombardi further teaches the second pad (Ref. 40, Fig. 1, [0023]) of each clamp comprises an elastomer [0038].

Regarding Claim 6, Lombardi in view of Mackey teaches the limitations of claim 1, as described above, and Lombardi further teaches the second portion of each clamp comprises a quick release lever (Ref. 28, Fig. 2, [0020]), the quick release lever constructed to allow the second portion of each clamp to be moved relative to the bar when pressed [0020]; when quick release lever is held in a first position, the second portion of each clamp is slidable along the bar; when .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mackey (2007/0119067), Ben-Gigi (2009/0194924), Roesch (7,909,314), and Kuo (2013/0264759), describe clamps that are adjustable over a slidable bar and is considered analogous art because it is reasonable pertinent to the problem faced by the inventor to effectively hold joists to a frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723